Order filed July 27, 2022




                                            In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-22-00361-CV
                                   ____________

                          In the Interest of A.Y.C., a child


                     On Appeal from the 313th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2020-02304J


                                        ORDER

       This is an accelerated appeal from a judgment in a parental termination
appeal. Appellant’s brief was due July 25, 2022. No brief has been filed.

       Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

       Therefore, we order appellant’s appointed counsel Jennifer Smith, to file
appellant’s brief no later than August 5, 2022. If the brief is not filed by that date,
counsel may be required to show cause why he should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.

                                        PER CURIAM



Panel Consists of Justices Bourliot, Hassan and Wilson.